DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one shim interposed between the mounting plate and at least one of the mount or the aerodynamic wall” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Additionally note the related rejection of claim 4 under §112(b) detailed hereinbelow.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AERODYNAMIC AIRCRAFT WALL COMPRISING AT LEAST ONE VORTEX GENERATOR CONNECTED BY AN UNDERLYING MOUNT, AND AIRCRAFT COMPRISING THE SAID AERODYNAMIC WALL.
Claim Objections
Claims 1-2 and 4-9 are objected to because of the following informalities:  The claims inconsistently alternate between recitations of “aerodynamic aircraft wall” and “aerodynamic wall”. Identical claim terminology should be used consistently throughout the claims when appropriate in order to ensure comprehension of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Claim 2 recites “wherein the vortex generator comprises, in addition to the active wall, a mount which has a first face flush with the external surface of the aerodynamic wall, and on which the active wall is provided” and further recites “wherein the at least one support is a mounting plate, the at least one first fastener connecting the mount and the mounting plate,” rendering claim 2 contradictory with claim 1, from which it depends, and requiring an embodiment of the invention that is not disclosed by Applicant. Specifically, claim 1 requires that the at least one first fastener connect the support and the active wall. Subsequently, claim 2 adds that the vortex generator also comprises a mount, in addition to the active wall. Applicant’s disclosure shows, e.g., a mount 48 extending laterally from the active wall 46 in Figure 6. However, there is no embodiment of the disclosed invention that comprises a fastener extending through all three of the support/mounting plate, the active wall, AND the mount. In essence, claim 2 appears to be combining mutually exclusive aspects of the embodiment of Applicant’s invention shown in Figures 6-7 and the embodiment of Figures 8-9, thereby effectively requiring an embodiment of the invention that is NOT described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 3 is likewise rejected, and dependent claims 4 and 5 fail to cure the deficiency. Claims 2-5 are therefore unexaminable on the merits.

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites “a connecting system connecting the vortex generator to the aerodynamic wall” which is indefinite, because the vortex generator is previously recited as an element of the aerodynamic aircraft wall, and it is illogical to state that something is connected to itself.
	Claim 1 recites “at least one fastener connecting the support and the active wall” which is indefinite, because the support is necessary located on the side of the internal surface, but the active wall is only defined as projecting with respect to the external surface. Therefore it is unclear if the active wall is required to additionally project with respect to the internal surface so as to enable to the support and the active wall to be mutually fastened by the at least one fastener.
	Claim 1 recites “at least one second fastener connecting the support and the aerodynamic wall” which is indefinite, because the support is previously recited as an element of the connecting system, which is itself an element of the aerodynamic aircraft wall, and it is illogical to state that something is connected to itself.
	Claim 2 recites “the cutout and the mount having contours which are identical to within an assembly clearance” which is indefinite, because it is unclear how wide the margin or tolerance of an “assembly clearance” is, and to what extent an assembly clearance is required by the claim compared to the contours actually being identical, 
	Claim 4 recites “at least one shim interposed between the mounting plate and at least one of the mount or the aerodynamic wall” which is indefinite, because the shim is previously recited as an element of the connecting system, which is itself an element of the aerodynamic aircraft wall, and it is illogical to state that something is between itself.
	Claim 6 recites “at least one cutout configured to house the active wall or each extension” which is indefinite, because there is a mismatch between the number of cutouts and the capability of the cutouts to house the single active wall. It is unclear how a plurality of cutouts can house a single active wall when the active wall is only previously defined as projecting “with respect to the external surface” in claim 1. Furthermore, given that the “at least one extension” is defined as being comprised by the active wall, claim 6 essentially reads as “cutout configured to house the active wall or each [part of the active wall]” which is additionally indefinite for lack of clarity. Claim 8 is likewise rejected with regard to the recitation of “wherein the assembly clearance provided between the cutout in the aerodynamic wall and the active wall or each extension”.
	Claim 6 recites “wherein the connecting system comprises at least one bracket” which is indefinite, because it is unclear if the connecting system comprises the bracket in addition to the support recited in claim 1, or whether claim 6 is referring to the support as a bracket in claim 6.

	Claim 6 recites “the at least one second fastener connecting the aerodynamic wall and the second flange of the bracket” which is indefinite, because the second fastener is previously recited as an element of the connecting system, which is itself an element of the aerodynamic aircraft wall, and it is illogical to state that something is connected to itself. Claim 7 is likewise rejected.
	Claim 7 recites “wherein the connecting system comprises first and second brackets” which is indefinite, because it is unclear if the first and second brackets are new components of the connecting system distinct from the previously recited support of claim 1 and bracket of claim 6, or whether the first and second brackets are recited in lieu of or substitution for the support/bracket.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paolini et al. (US 2019/0061921 A1), hereinafter Paolini.
Regarding claim 1, Paolini discloses an aerodynamic aircraft wall (vortex-generating arrangement 195; fig. 2A) comprising: 
a vortex generator (strake 160; fig. 2A), 
an external surface over which an air flow flows during flight (aerodynamic surface 125; fig. 2A), and an internal surface opposite to the external surface (inner surface 126; fig. 2C), 
the vortex generator comprising at least one active wall (planar surface 264; fig. 2A) projecting with respect to the external surface of the aerodynamic wall (as shown in figs. 2A and 2B) and 
a connecting system connecting the vortex generator to the aerodynamic wall (as shown in figs. 2A and 2C), the connecting system comprising: 
at least one support (bracket 200; fig. 2C) in part pressed firmly against the internal surface of the aerodynamic wall (as shown in fig. 2C), 
at least one first fastener (fastener 274; fig. 2C) connecting the support and the active wall (as shown in figs. 2C and 3A), and 
at least one second fastener (fasteners 278; fig. 2C) connecting the support and the aerodynamic wall (as shown in fig. 2C).

Regarding claim 6, Paolini discloses the invention in claim 1, and further discloses wherein the active wall comprises at least one extension (tabs 270; fig. 2A) projecting with respect to the internal surface of the aerodynamic wall (as shown in figs. 2A and 2C), wherein the aerodynamic wall comprises at least one cutout configured to house the active wall or each extension (slots 280; fig. 2A), the cutout and the active wall or each extension having contours that are identical to within an assembly clearance (as shown in fig. 3A), and wherein the connecting system comprises at least one bracket (200) which has a first flange (first sidewall 304; fig. 3A) pressed firmly against the extension of the active wall (as shown in fig. 3A), and a second flange pressed firmly against the internal surface of the aerodynamic wall (as shown in fig. 3A), the at least one first fastener (274) connecting the extension of the active wall and the first flange of the bracket (as shown in fig. 2C), and the at least one second fastener (278) connecting the aerodynamic wall and the second flange of the bracket (as shown in fig. 2C).

Regarding claim 9, Paolini discloses an aircraft (para. [0001]) comprising an aerodynamic wall according to claim 1 (see the rejection of claim 1 detailed hereinabove).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paolini et al. (US 2019/0061921 A1), hereinafter Paolini.
Regarding claim 7, Paolini discloses the invention in claim 6, and further discloses wherein the connecting system comprises first and second sides of the bracket (200) positioned one on each side of the extension of the active wall (as shown in fig. 3A), a first series of second fasteners (278) connecting the second flange of the first bracket and the aerodynamic wall (as shown in fig. 3B), a second series of second fasteners (278) connecting the second flange of the second bracket and the aerodynamic wall (as shown in fig 3B), as well as a series of first fasteners (274), each 
Paolini does not appear to specifically disclose the first and second sides of the bracket being configured as first and second brackets. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the bracket 200 of Paolini is configured as two separate brackets, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. The purpose would be to simplify the manufacturing process and use less material for the bracket.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paolini et al. (US 2019/0061921 A1), hereinafter Paolini, in view of Bradley et al. (US 2013/0037655 A1), hereinafter Bradley.
Regarding claim 8, Paolini discloses the invention in claim 6, but does not appear to specifically disclose wherein the assembly clearance provided between the cutout in the aerodynamic wall and the active wall or each extension contains a seal or mastic lying flush with the external surface of the aerodynamic wall.
However, Bradley is in the field of sealing a gap between first and second aerodynamic surfaces (abstract) and teaches wherein the assembly clearance provided between the cutout in the aerodynamic wall and the active wall or each extension (void 4; fig. 1) contains a seal or mastic lying flush with the external surface of the aerodynamic wall (trimmed tape 43; as shown in fig. 6).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647